EXHIBIT 10.1



 
PRIVATE PLACEMENT PURCHASE AGREEMENT
 
This Private Placement Purchase Agreement (the “Agreement”) is made as of April
26, 2016 by and among the parties set forth on Exhibit A hereof (together, the
“Purchasers”) and Cadiz, Inc. (the “Company”).  Capitalized terms used but not
defined herein shall have the meanings provided in the Indenture (the
“Indenture”), dated as of December 10, 2015, between the Company and U.S. Bank
National Association (the “Trustee”).
 
RECITALS
 
WHEREAS, the Purchasers desire to purchase from the Company and the Company
desires to sell to the Purchasers the Original Principal Amount set forth on
Exhibit A hereto of the Company’s 7.00% Convertible Senior Notes due 2020 (the
“Notes”) to be issued pursuant to the Indenture.
 
WHEREAS, the Conversion Shares (as defined below) will have the benefit of the
Registration Rights Agreement, to be dated as of the Closing Date, by and among
the Company and each of the parties that are signatories thereto (the
“Registration Rights Agreement”), in the form attached hereto as Exhibit B.
 
NOW THEREFORE, on and subject to the terms hereof, the parties hereto agree as
follows:
 
ARTICLE I
 
PURCHASE OF NOTES
 
Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Company agrees to issue the Notes, and each Purchaser severally,
and not jointly, agrees to purchase the Original Principal Amount of Notes set
out against its name as its purchase commitment in Exhibit A hereto at the
purchase price of 80% of the Accreted Principal Amount of the Notes (the
“Purchase Price”) as of the Closing Date (as defined herein).
 
Subject to Section 5.1, the closing of the purchase and sale of the Notes (the
“Closing”) shall occur on a date (the “Closing Date”) no later than three
business days after the date of this Agreement.  At the Closing, (a) each
Purchaser shall deliver or cause to be delivered to the Company its portion of
the Purchase Price equivalent to its purchase commitment in Exhibit A hereto,
and (b) the Company shall issue and deliver to the Trustee, and shall cause the
Trustee to authenticate and deliver and hold as custodian for The Depository
Trust Company, to be credited to the accounts of each Purchaser the Original
Principal Amount of Notes set out against such Purchaser’s name in Exhibit A
hereto.
 
1
 
 
ARTICLE II
 
REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS
 
Each Purchaser hereby makes the following representations and warranties (solely
as to itself), each of which is and shall be true and correct on the date hereof
and at the Closing, to the Company and all such representations and warranties
shall survive the Closing:
 
Section 2.1 Power and Authorization.  In the case of any Purchaser that is an
entity, the Purchaser is duly organized, validly existing and in good standing,
and has the power, authority and capacity to execute and deliver this Agreement,
to perform its obligations hereunder, and to consummate the transactions
contemplated hereby.
 
Section 2.2 Valid and Enforceable Agreement; No Violations.  This Agreement has
been duly executed and delivered by the Purchaser and constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (such qualifications in
clauses (a) and (b) being the “Enforceability Exceptions”).  This Agreement and
consummation of the transactions contemplated hereby will not violate, conflict
with or result in a breach of or default under (i) the Purchaser’s
organizational documents, (ii) any agreement or instrument to which the
Purchaser is a party or by which the Purchaser or any of its assets are bound,
or (iii) any laws, regulations or governmental or judicial decrees, injunctions
or orders applicable to the Purchaser.
 
Section 2.3 Accredited Investor/Qualified Institutional Buyer.  The Purchaser is
either (i) an “accredited investor” within the meaning of Rule 501(a) of
Regulation D (“Regulation D”) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) (ii) has (and if applicable, its officers,
employees, directors or equity owners have) either alone or with his, her or its
purchaser representative or representatives, if any, such knowledge and
experience in financial and business matters that he, she or it is capable of
evaluating the merits and risks of an investment in the Securities or (iii) a
“qualified institutional buyer” within the meaning of Rule 144A promulgated
under the Securities Act (“Rule 144A”). The information the Purchaser has
provided in writing to the Company as set forth on the Purchaser’s signature
page hereto is true, correct and complete, as of the date hereof and as of the
Closing Date in all material respects.
 
Section 2.4 No Related Party or 5% Stockholder Status.  The Purchaser and its
affiliates (within the meaning of Rule 144 promulgated under the Securities Act)
(a) collectively beneficially own and will beneficially own as of the Closing
Date (after giving effect to the transactions contemplated hereby and
prospective conversion of the Notes) (i) less than 5% of the Company’s
outstanding common stock, par value $.01 per share (the “Common Stock”) and (ii)
less than 5% of the aggregate number of votes that may be cast by holders of
those outstanding securities of the Company that entitle the holders thereof to
vote generally on all matters submitted to the Company’s stockholders for a vote
(the “Voting Power”) or (b) if such Purchaser and its affiliates collectively
beneficially owns and will beneficially own after the Closing Date (after giving
effect to the transactions contemplated hereby and prospective conversion of the
Notes) (i) 5% or more of the Common Stock and (ii) 5% or more of the Voting
Power, it acknowledges and agrees that it will comply in all material respects
with all applicable provisions of the Securities Exchange Act of 1934 as a
result of such holdings.  The Purchaser, except as set forth in any Section 13
filings under the Exchange Act made by the Purchaser prior to the date hereof,
is not a subsidiary, affiliate or, to its knowledge, otherwise closely-related
to any director or officer of the Company or beneficial owner of 5% or more of
the outstanding Common Stock or Voting Power.
 
2
 
 
Section 2.5 Restricted Notes and Stock.  The Purchaser (a) acknowledges (i) that
the issuance of the Notes pursuant to this Agreement  and the issuance of any
shares of Common Stock upon conversion of any of the Notes (the “Conversion
Shares”) have not been registered, nor does the Company have a plan or intent to
register such issuance of Notes or Conversion Shares, under the Securities Act
or any state securities laws except with respect to the Conversion Shares as
contemplated by the Registration Rights Agreement, (ii) the Notes and Conversion
Shares are being offered and sold in reliance upon exemptions provided in the
Securities Act and state securities laws for transactions not involving any
public offering and, therefore, cannot be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of unless they are subsequently
registered and qualified under the Securities Act and applicable state laws or
unless an exemption from such registration and qualification is available (iii)
the Notes and Conversion Shares are “restricted securities” as that term is
defined in Rule 144 promulgated under the Securities Act and (iv) any and all
certificates representing the Notes and Conversion Shares shall bear the
Transfer Restriction Legend (in the case of the Notes and as defined in the
Indenture) and the  legend set forth in the Notes (in the case of the Conversion
Shares) and (b) is purchasing the Notes and Conversion Shares for investment
purposes only for the account of the Purchaser and not with any view toward a
distribution thereof or with any intention of selling, distributing or otherwise
disposing of the Notes or Conversion Shares in a manner that would violate the
registration requirements of the Securities Act. The Purchaser is able to bear
the economic risk of holding the Notes and Conversion Shares for an indefinite
period and has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risk of its investment
in the Notes and Conversion Shares.
 
Section 2.6 No Illegal Transactions.  The Purchaser has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with it has, engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving any
of the Company’s securities) since the time that the Purchaser was first
contacted by the Company or any other person regarding the transactions
contemplated by this Agreement or an investment in the Notes or the
Company.   The Purchaser covenants that neither it nor any person acting on its
behalf or pursuant to any understanding with it will engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed.  “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 of Regulation SHO promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.  Solely for purposes of this Section 2.6, subject to
the Purchaser’s compliance with its obligations under the U.S. federal
securities laws and the Purchaser’s internal policies, “Purchaser” shall not be
deemed to include any employees, subsidiaries or affiliates of the Purchaser
that are effectively walled off by appropriate “Chinese Wall” information
barriers approved by the Purchaser’s legal or compliance department (and thus
have not been privy to any information concerning the transactions contemplated
by this Agreement).
 
3
 
 
Section 2.7 Adequate Information; No Reliance.  The Purchaser acknowledges and
agrees that (a) the Purchaser has been furnished with all materials it considers
relevant to making an investment decision to enter into the purchase and sale of
the Notes and has had the opportunity to review the Company’s filings and
submissions with the Securities and Exchange Commission (the “SEC”), including,
without limitation, all information filed or furnished pursuant to the Exchange
Act and all information incorporated into such filings and submissions, (b) the
Purchaser has sufficient knowledge and expertise to make an investment decision
with respect to the transactions contemplated hereby, (c) the Purchaser has had
a full opportunity to speak directly with directors, officers and “Affiliates”
(as that term is defined in Rule 501(b) of Regulation D under the Securities
Act) of the Company and to ask questions of the Company and such directors,
officers and Affiliates of the Company concerning the Company, its business,
operations, financial performance, financial condition and prospects, and the
terms and conditions of the purchase and sale of the Notes, and to obtain such
additional information as it deems necessary to verify the accuracy of the
information furnished to it and has asked such questions, received such answers
and obtained such information as it deems necessary, (d) the Purchaser has had
the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the purchase and sale of
the Notes and to make an informed investment decision with respect to such
purchase and sale and (e) the Purchaser is not relying, and has not relied, upon
any statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives, except for (A) the publicly available filings and submissions
made by the Company with the SEC under the Exchange Act, and (B) the
representations and warranties made by the Company in this Agreement.
 
Section 2.8 Guarantee. The Purchaser represents and warrants that it never has
been represented, guaranteed, or warranted to the Purchaser by any officer or
director of the Company, their agents or employees or any other person in
connection with the Company, expressly or by implication, any of the following:
 
(a) the approximate or exact length of time that the Purchaser will be required
to remain as the owner of the Notes;
 
(b) the exact amount of profit and/or amount or type of consideration, profits
or losses (including tax benefits) to be realized, if any, by the Company; or
 
(c) that the past performance or experience of the officers and directors of the
Company, or any other person connected with the Company, can predict the results
of the ownership of the Notes or the overall success of the Company.
 
4
 
 
Section 2.9 Purchaser’s Reporting Requirement. The Company has made no
representations to the Purchaser regarding the Purchaser’s reporting
requirements with the SEC related to the Purchaser’s ownership in the Company,
and the Purchaser acknowledges and agrees that it is the responsibility of the
Purchaser to ensure that it complies with any disclosure and reporting
requirements of the SEC.
 
Section 2.10 No Public Market.  The Purchaser understands that no public market
exists for the Notes, and that there is no assurance that a public market will
ever develop for the Notes.
 
Section 2.11 No General Solicitation or Advertising. The offer to enter into the
purchase of the Notes was directly communicated to the Purchaser, and the
Purchaser was able to ask questions of and receive answers concerning the terms
of this transaction.  At no time was Purchaser presented with or solicited by
any leaflet, newspaper or magazine article, radio or television advertisement,
or any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.
 
Section 2.12 Legal Opinions.  The Purchaser acknowledges and understands that a
legal opinion is being delivered by counsel to the Company in reliance on, and
assuming the accuracy of, the foregoing representations and warranties of the
Purchaser.
 
 
ARTICLE III
 
REPRESENTATIONS AND
WARRANTIES OF THE COMPANY
 
The Company hereby makes the following representations and warranties, each of
which is and shall be true and correct on the date hereof and at the Closing, to
the Purchasers, and all such representations and warranties shall survive the
Closing.
 
Section 3.1 Exchange Act Filings. The Company has filed or furnished, as
applicable, on a timely basis all forms, statements, certifications, reports and
documents required to be filed or furnished by it with the SEC pursuant to the
Exchange Act or the Securities Act since December 31, 2014 (the “Company
Reports”). The Company Reports, when they became effective or were filed with or
furnished to the SEC, as the case may be, conformed in all material respects to
the requirements of the Securities Act or the Exchange Act, as applicable, and
the rules and regulations thereunder and none of such documents contained any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and any
further documents so filed or furnished after the date hereof and on or prior to
the Closing, when such documents become effective or are filed with the SEC, as
the case may be, will conform in all material respects to the requirements of
the Securities Act or the Exchange Act, as applicable, and the rules and
regulations of the SEC thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. On or before the first business day
following the date of this Agreement, the Company shall issue a publicly
available press release or file with the SEC a Current Report on Form 8-K
disclosing all material terms of the transactions contemplated hereby.
 
5
 
 
Section 3.2 Due Incorporation.  Each of the Company and each of its Subsidiaries
has been duly organized and is validly existing as a corporation or other legal
entity in good standing (or the foreign equivalent thereof) under the laws of
its jurisdiction of incorporation or organization.  Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation or other legal entity in each jurisdiction in which its
ownership or lease of its properties or the conduct of its business requires
such qualification and has all power and authority (corporate or other)
necessary to own or hold its properties and to conduct the businesses in which
each is engaged, except where the failure to so qualify or have such power or
authority (i) would not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the condition
(financial or otherwise), results of operations, assets or business of the
Company and its Subsidiaries, taken as a whole, or (ii) impair in any material
respect the ability of the Company to perform its obligations under this
Agreement or the Indenture or to consummate any transactions contemplated hereby
or thereby (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”). As used in this Agreement, “Subsidiary” shall have the meaning
set forth in Rule 1-02 of Regulation S-X of the SEC.
 
Section 3.3 Subsidiaries. The membership interests or capital stock, as
applicable, of each Subsidiary have been duly authorized and validly issued, are
fully paid and nonassessable and, except to the extent set forth in the Company
Reports, are owned by the Company directly, free and clear of any claim, lien,
encumbrance, security interest, restriction upon voting or transfer or any other
claim of any third party.
 
Section 3.4 Due Authorization.  The Company has the full right, power and
authority to enter into this Agreement, the Indenture and the Registration
Rights Agreement and to perform and to discharge its obligations hereunder and
thereunder; and this Agreement, the Indenture and the Registration Rights
Agreement have been duly authorized, this Agreement has been, and at Closing the
Indenture and Registration Rights Agreement will be, duly executed and delivered
by the Company, and each such agreement constitutes or will constitute upon
Closing a valid and binding obligation of the Company enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.
 
Section 3.5 The Notes and the Conversion Shares. The Notes have been duly
authorized and, when issued and delivered upon sale, will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company entitled to the benefits provided by
the Indenture. The Conversion Shares have been duly authorized for issuance by
the Company and, when issued in accordance with the terms of the Notes and the
Indenture, will be validly issued, fully paid and nonassessable and free of any
preemptive or similar rights.  The Notes and the Conversion Shares will be
issued in compliance with all federal and state securities laws.
 
6
 
 
Section 3.6 Capitalization. The authorized capital stock of the Company consists
of 70,000,000 shares of Common Stock, of which 17,934,223 shares of Common Stock
were outstanding as of the close of business on April 14, 2016. All of the
outstanding shares of Common Stock have been duly authorized and are validly
issued, fully paid and nonassessable.  Other than 1,033,590 shares of Common
Stock reserved for issuance under the Company’s employee benefit plans, stock
option and employee stock purchase plans or other employee compensation plans as
such plans are in existence on the date hereof and described in the Company
Reports, the Company has no shares of capital stock reserved for
issuance.  Except as set forth above or pursuant to this Agreement or the
Private Placement Purchase Agreement, dated as of March 4, 2013, among the
Company and the purchasers party thereto, there are no preemptive or other
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, redemption rights, repurchase rights, agreements, arrangements, calls,
commitments or rights of any kind that obligate the Company or any of its
Subsidiaries to issue or sell any shares of capital stock or other securities of
the Company or any of its Subsidiaries or any securities or obligations
convertible or exchangeable into or exercisable for, or giving any person a
right to subscribe for or acquire, any securities of the Company or any of its
Subsidiaries, and no securities or obligations evidencing such rights are
authorized, issued or outstanding. Except as described in the Company Reports,
the Company does not have outstanding any bonds, debentures, notes or other
obligations the holders of which have the right to vote (or convertible into or
exercisable for securities having the right to vote) with the stockholders of
the Company on any matter. None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company.
 
Section 3.7 No Default, Termination or Lien. The execution, delivery and
performance of this Agreement the Indenture and the Registration Rights
Agreement by the Company, the issuance, sale and delivery of the Notes by the
Company, the issuance and delivery of the Conversion Shares in accordance with
the terms of the Notes and the Indenture, the consummation of the transactions
contemplated hereby and thereby, and compliance by the Company with the terms of
this Agreement, the Indenture and the Registration Rights Agreement will not
(with or without notice or lapse of time or both) conflict with or result in a
breach or violation of any of the terms or provisions of, constitute a default
under, give rise to any right of termination or other right or the cancellation
or acceleration of any right or obligation or loss of a benefit under, or give
rise to the creation or imposition of any lien, encumbrance, security interest,
claim or charge upon any property or assets of the Company or any Subsidiary
pursuant to, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject, nor will such actions result in any violation of the provisions of the
charter or by-laws (or analogous governing instruments, as applicable) of the
Company or any of its Subsidiaries or any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its Subsidiaries or
any of their properties or assets.
 
Section 3.8 No Consents. No consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, the
Indenture and the Registration Rights Agreement, except such as may be required
by the securities or blue sky laws of the various states and the NASDAQ Global
Market in connection with the offer and sale of the Notes.
 
7
 
 
Section 3.9 Independent Accountants. PricewaterhouseCoopers LLP (“PwC”), who
have certified certain financial statements and related schedules included or
incorporated by reference in the Company Reports, is an independent registered
public accounting firm as required by the Securities Act and the rules and
regulations thereunder and the Public Company Accounting Oversight Board (United
States).  Except as pre-approved in accordance with the requirements set forth
in Section 10A of the Exchange Act, PwC has not been engaged by the Company to
perform any “prohibited activities” (as defined in Section 10A of the Exchange
Act).
 
Section 3.10 Financial Statements. The financial statements, together with the
related notes and schedules, included in the Company Reports fairly present the
financial position and the results of operations and changes in financial
position of the Company and its consolidated Subsidiaries and other consolidated
entities at the respective dates or for the respective periods therein
specified.  Such statements and related notes and schedules have been prepared
in accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes.  Such financial statements,
together with the related notes and schedules, comply in all material respects
with the Securities Act, the Exchange Act, and the rules and regulations
thereunder.  No other financial statements or supporting schedules or exhibits
are required by the Exchange Act or the rules and regulations thereunder to be
filed with the SEC.
 
Section 3.11 No Material Adverse Change. There has not occurred any material
adverse change, or any development involving a prospective material adverse
change, in the condition, financial or otherwise, or in the earnings, business
or operations of the Company and its Subsidiaries, taken as a whole, from that
set forth or contemplated in the Company Reports filed prior to the date hereof.
 
Section 3.12 Legal Proceedings. There are no legal or governmental proceedings,
actions, suits or claims pending or, to the Company’s knowledge, threatened to
which the Company or any of its Subsidiaries is a party or to which any of the
properties or assets of the Company or any of its Subsidiaries is subject (i)
other than proceedings accurately described in all material respects in the
Company Reports, litigation in connection with a Qualified Water Project (as
defined in the Indenture) and proceedings that would not have and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (ii) that are required to be described in the Company Reports
and are not so described; and there are no statutes, regulations, contracts or
other documents to which the Company or any of its Subsidiaries is subject or by
which the Company or any of its Subsidiaries is bound that are required to be
described in the Company Reports or to be filed as exhibits to the Company
Reports that are not described or filed as required. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any legal or governmental proceedings, actions, suits or claims of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty.  For purposes of this Agreement, “Company’s Knowledge” means the
actual knowledge of the executive officers (as defined in Exchange Act Rule
3b-7) of the Company or its Subsidiaries, after reasonable due inquiry.
 
8
 
 
Section 3.13 Regulatory Permits. Each of the Company and its Subsidiaries
possesses or has applied for all certificates, authorizations, licenses,
franchises, permits, orders and approvals issued or granted by the appropriate
governmental or regulatory authorities, agencies, courts, commissions or other
entities, whether federal, state, local or foreign, or applicable
self-regulatory organizations necessary to conduct its business as currently
conducted, except (i) where the failure to possess such certificates,
authorizations, licenses, franchises, permits, orders and approval, individually
or in the aggregate, has not and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (“Material Permits”)
and (ii) as accurately described in all material respects in the Company
Reports, and neither the Company nor any of its Subsidiaries has received any
written notice of proceedings relating to the revocation or material adverse
modification of any such Material Permits (except as accurately described in all
material respects in the Company Reports), and to the Company’s Knowledge, there
are no facts or circumstances that would give rise to the revocation or material
adverse modifications of any Material Permits.
 
Section 3.14 Material Contracts. Except for the Material Contracts, the Company
and its Subsidiaries are not party to any agreements, contracts or commitments
that are material to the business, financial condition, assets or operations of
the Company and its Subsidiaries that would be required to be filed pursuant to
Item 601(b)(10) of Regulation S-K under the Exchange Act.  Neither the Company
nor any of its Subsidiaries is in material default under or in material
violation of, nor to the Company’s Knowledge, has received written notice of
termination or default under any Material Contract.  For purposes of this
Agreement, “Material Contract” means any contract of the Company that was filed
as an exhibit to the Company Reports pursuant to Item 601(b)(10) of Regulation
S-K.
 
Section 3.15 Investment Company Act. Neither the Company nor any of its
Subsidiaries is or, after giving effect to the purchase and sale of the Notes
and the application of the proceeds thereof, will become an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the SEC thereunder.
 
Section 3.16 No Price Stabilization. Neither the Company, its Subsidiaries nor
any of the Company’s or its Subsidiaries’ officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which would in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.
 
Section 3.17 Title to Property. The Company and its Subsidiaries have good and
marketable title to all real and personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all liens, encumbrances and defects of title
except such as are described in the Company Reports or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and its Subsidiaries; and
any real property and buildings held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries, in each case except as described in the Company Reports.
 
9
 
 
Section 3.18 No Labor Disputes. No labor problem or dispute with the employees
of the Company exists, or, to the Company’s Knowledge, is threatened or
imminent, which would or would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  The Company is not aware
that any key employee or significant group of employees of the Company plans to
terminate employment with the Company.  To the Company’s Knowledge, no executive
officer (as defined in Rule 501(f) of the Securities Act) of the Company or any
of its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement.  Except for matters which would not and would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect, (i) the Company has not engaged in any unfair labor
practice; (ii) there is (A) no unfair labor practice complaint pending or, to
the Company’s Knowledge, threatened against the Company before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or to the Company’s
Knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company and
(C) no union representation dispute currently existing concerning the employees
of the Company and (ii) to the Company’s knowledge, (A) no union organizing
activities are currently taking place concerning the employees of the Company
and (B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of the Company.
 
Section 3.19 Taxes. The Company (i) has timely filed all necessary federal,
state, local and foreign income and franchise tax returns (or timely filed
applicable extensions therefore) that have been required to be filed and (ii) 
is not in default in the payment of any taxes which were payable pursuant to
said returns or any assessments with respect thereto, other than any which the
Company is contesting in good faith and for which adequate reserves have been
provided and reflected in the financial statements included in the Company
Reports. The Company does not have any tax deficiency that has been or, to the
Company’s Knowledge, is reasonably likely to be asserted or threatened against
it that would result or would reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.
 
Section 3.20 ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of ERISA; no “reportable event” (as defined
in ERISA) has occurred with respect to any “pension plan” (as defined in ERISA)
for which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
10
 
 
Section 3.21 Compliance with Environmental Laws. Except as disclosed in the
Company Reports, neither the Company nor any of its Subsidiaries is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), or to the Company’s Knowledge, operates any real property contaminated
with any substance that is subject to any Environmental Laws, is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or is
subject to any claim relating to any Environmental Laws, which violation,
contamination, liability or claim would or would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might lead to such a
claim.
 
Section 3.22 Intellectual Property Rights. The Company and its Subsidiaries own
or possess, or have the right to use, adequate trademarks, trade names and other
rights to inventions, know-how, patents, copyrights, confidential information
and other intellectual property (collectively, “Intellectual Property Rights”)
necessary to conduct the business now operated by them, or presently employed by
them, and have not received any notice of infringement of or conflict with
asserted rights of others with respect to any Intellectual Property Rights,
except such as would not and would not reasonably be expected to,  individually
or in the aggregate, have a Material Adverse Effect.
 
Section 3.23 Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries, nor to its knowledge, any director, officer, employee or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries has:  (i) used any Company funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from Company funds; (iii) caused the Company or
any of its Subsidiaries to be in violation of any provision of the United States
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment from Company funds.
 
Section 3.24 OFAC and Similar Laws. None of the Company, any of its Subsidiaries
or, to the Company’s Knowledge, any director, officer, agent, employee,
affiliate or representative of the Company or any of its subsidiaries is an
individual or entity (“Person”) currently the subject or target of
any  sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its Subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions; and the Company will not directly or indirectly use the proceeds of
the sale of the Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiaries, joint venture partners or other Person, to
knowingly fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of  Sanctions or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.
 
11
 
 
Section 3.25 Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed annual periodic report
under the Exchange Act (such date, the “Evaluation Date”).  The Company
presented in its most recently filed annual periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no material changes
in the Company’s internal controls (as such term is defined in the rules of the
SEC under the Exchange Act) or, to the Company’s Knowledge, in other factors
that could affect the Company’s internal controls.
 
Section 3.26 Accounting Controls. The Company and its Subsidiaries maintain a
system of internal accounting and other controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as described in the Company Reports, since
the end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
 
Section 3.27 Absence of Material Changes. Subsequent to the respective dates as
of which information is given in the Company Reports, and except as may be
otherwise disclosed in such Company Reports, there has not been (i) any Material
Adverse Effect, (ii) any transaction which is material to the Company, (iii) any
obligation, direct or contingent (including any off-balance sheet obligations),
incurred by the Company, which is material to the Company, (iv)  any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company, (v) any change in the capital stock (other than a change in the number
of outstanding shares of Common Stock due to grants of stock under the Company’s
stock incentive plans existing on the date hereof or the issuance of shares upon
the exercise of outstanding options or warrants)or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
(other than grants of stock options under the Company’s stock option plans
existing on the date hereof) of the Company.
 
12
 
 
Section 3.28 Brokers Fees. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than
the Private Placement Agency Agreement (the “Placement Agreement”), dated April
26, 2016, among the Company and the placement agent identified therein (the
“Placement Agent”) and any letter of understanding between the Company and the
Placement Agent) that would give rise to a valid claim against the Company or
the Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes or any transaction
contemplated by this Agreement.
 
Section 3.29 Listing and Maintenance Requirements. The Company is subject to and
in compliance in all material respects with the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, as applicable.  The Common
Stock is registered pursuant to Section 12(b) of the Exchange Act and is listed
on the NASDAQ Global Market, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
NASDAQ Global Market, nor has the Company received any notification that the SEC
or NASDAQ is contemplating terminating such registration or listing.  The
Conversion Shares will be duly authorized for listing on the NASDAQ Global
Market immediately upon conversion of the Notes in accordance with the terms of
the Notes and the Indenture.
 
Section 3.30 Sarbanes-Oxley Act. The Company is in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
all applicable rules and regulations promulgated thereunder or implementing the
provisions thereof that are then in effect.
 
Section 3.31 NASDAQ Shareholder Approval Rules. No approval of the stockholders
of the Company under the rules and regulations of NASDAQ (including Rule 5635 of
the NASDAQ Marketplace Rules) is required for the Company to issue and deliver
the Notes to the Purchasers or the Conversion Shares upon conversion of the
Notes.
 
Section 3.32 No General Solicitation. Neither the Company nor any person acting
on its or their behalf has offered or sold the Notes or will offer or sell the
Notes by means of any general solicitation or general advertising including but
not limited to the methods described in Rule 502(c) under the Securities Act.
 
Section 3.33 Integration. Except as disclosed in the Company Reports, no offers
and sales of securities of the same or similar class as the Notes have been made
by the Company or on its behalf during the six-month period ending with the date
of this Agreement and no such offers or sales are currently being made or
contemplated (in each case, whether pursuant to outstanding warrants, options,
convertible or exchangeable securities, acquisition agreements or
otherwise).  Neither the Company nor any other person acting on its behalf will,
directly or indirectly, offer or sell any securities of the same or similar
class as the Notes, or take any other action, so as to cause the offer and sale
of the Notes to fail to be entitled to the exemption afforded by Regulation D
under the Securities Act.
 
13
 
 
ARTICLE IV
 
OTHER AGREEMENTS
 
Section 4.1 Beneficial Ownership Limitation.
 
(a) No Purchaser listed on Schedule 4.1 hereto shall request that any of the
Notes be converted, and the Company shall not effect the conversion of any of
the Notes to the extent that, after giving effect to such issuance after
conversion, such Purchaser (together with such Purchaser’s affiliates, and any
other person or entity acting as a group together with such Purchaser or any of
such Purchaser’s affiliates (collectively, the “Concert Parties”)), would
beneficially own Common Stock in excess of the Beneficial Ownership Limitation
(as defined below).  For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by such Purchaser and its Concert
Parties shall include the number of Conversion Shares issuable upon conversion
of the portion of the Notes with respect to which such determination is being
made, but shall exclude the number of Conversion Shares which would be issuable
upon (A) conversion of the remaining portion of the Notes beneficially owned by
such Purchaser or any of its Concert Parties and (B) conversion or exercise of
the unexercised or unconverted portion of any loan to or securities of the
Company (or any successor thereto) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by such
Purchaser or any of its Concert Parties.  Except as set forth in the preceding
sentence, for purposes of this Section 4.1, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act, and the rules
and regulations promulgated thereunder, it being acknowledged by each Purchaser
that the Company is not representing to the Purchaser that such calculation is
in compliance with Section 13(d) of the Exchange Act and the Purchaser is solely
responsible for any schedules required to be filed in accordance therewith.  To
the extent that the limitation contained in this Section 4.1 applies, the
determination of whether and the extent to which any of the Notes may be
converted (in relation to other loans or securities owned by the Purchaser
together with any affiliates) shall be made in good faith by the Purchaser in
consultation with its own counsel, and a request that all or a portion of the
Notes beneficially owned by such Purchaser be converted shall be deemed to be
the Purchaser’s determination that such conversion (in relation to other
securities owned by the Purchaser together with any Concert Parties) shall be in
compliance with this Section 4.1, and the Company shall not have any obligation
to verify or confirm the accuracy of such determination.  In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.  For purposes of this Section 4.1, in
determining the number of outstanding shares of Common Stock, a Purchaser may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s (or its successor’s) most recent periodic or annual report, as the
case may be, filed with the SEC (y) a more recent public announcement by the
Company (or its successor) or (z) any other notice by the Company or the
Company’s transfer agent (or its successor or successor’s transfer agent)
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of any Purchaser listed on Schedule 4.1 hereto, the
Company shall within two business days confirm orally and in writing to the
Purchaser the number of shares of Common Stock then outstanding.  In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of loans or securities of the
Company, including the Notes, by such Purchaser or its Concert Parties since the
date as of which such number of outstanding shares of Common Stock was
reported.  The “Beneficial Ownership Limitation” shall be 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to the
issuance of the Conversion Shares issuable upon conversion of any of the
Notes.  Any Purchaser listed on Schedule 4.1 hereto, upon not less than 61 days’
prior notice to the Company, may increase or decrease (including, for the
avoidance of doubt, to 0%) the percentage constituting the Beneficial Ownership
Limitation, and the provisions of this Section shall continue to apply to such
increased or decreased Beneficial Ownership Limitation.  Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company.  The provisions of this Section 4.1 shall be construed and
implemented in a manner otherwise than in strict conformity with the terms
hereof in order to correct such terms (or any portion thereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
Section 4.1 shall apply to any successor to any Purchaser listed on Schedule 4.1
hereto.
 
14
 
 
(b) Notwithstanding the foregoing, the limitations contained in this Section 4.1
shall not restrict or limit any conversion or prepayment of the Notes in
connection with a Change in Control as contemplated by Article 3 of the
Indenture.
 
 
ARTICLE V
 
CONDITIONS TO CLOSING
 
Section 5.1 Purchaser’s Conditions Precedent. The obligations of each Purchaser
to complete the purchase of the Notes contemplated by this Agreement are, in
each case, subject to the satisfaction of each of the following conditions
precedent:
 
(a) each of the representations and warranties of the Company contained in this
Agreement shall be true and correct as of the Closing Date, with the same effect
as though those representations and warranties had been made on and as of the
Closing Date, except to the extent that any such representation or warranty is
made as of a specified date, in which case such representation or warranty need
only be true and correct as of such date;
 
(b) the Notification Form: Listing of Additional Shares, to be filed with the
NASDAQ prior to issuing any common stock, or any security convertible into
common stock or in a transaction that may result in the potential issuance of
common stock, greater than 10% of either the total shares outstanding or the
voting power outstanding on a pre-transaction basis, shall have been filed, if
required;
 
(c) such Purchaser shall have received the Registration Rights Agreement,
executed and delivered by the Company and each of the other parties thereto
(other than such Purchaser), substantially in the form of Exhibit B attached
hereto;
 
(d) no court or other governmental or regulatory authorities,
agencies,  commissions or other entities, whether federal, state, local or
foreign, shall have enacted, issued, promulgated, enforced or entered any law
(whether temporary, preliminary or permanent) that is in effect and restrains,
enjoins or otherwise prohibits consummation of the transactions contemplated by
this Agreement, and there shall not be pending by or before any such entity any
suit, action or proceeding in respect thereof;
 
15
 
 
(e) the Company and the lenders party thereto shall have executed, or shall
execute simultaneous with the Closing, the Fourth Amendment to the Amended and
Restated Credit Agreement, by and among the Company and Cadiz Real Estate LLC,
as borrowers, and the lenders party thereto (the “Amendment Agreement”);
 
(f) the First Supplemental Indenture, by and between the Company and the
Trustee, which amends certain terms and conditions of the Indenture, shall have
been entered into as of the Closing Date;
 
(g) Cadwalader, Wickersham & Taft LLP, counsel for the Company, shall have
furnished to the Purchasers an opinion, dated the Closing Date and addressed to
the Purchasers; and
 
(h) the Chief Executive Officer and Chief Financial Officer of the Company shall
have delivered to such Purchaser a certificate, dated as of the Closing Date,
certifying to their knowledge, after reasonable inquiry as to the matters set
forth in paragraphs (a), (b), (e) and (f).
 
Section 5.2 Company Conditions Precedent.  The obligations of the Company to
complete the sale of the Notes to any Purchaser contemplated by this Agreement
are subject to the satisfaction of each of the following conditions precedent:
 
(a) Each of the representations and warranties of such Purchaser contained in
this Agreement shall be true and correct as of the Closing Date, with the same
effect as though those representations and warranties had been made on and as of
the Closing Date, except to the extent that any such representation or warranty
is made as of a specified date, in which case such representation or warranty
need only be true and correct as of such date;
 
(b) such Purchaser shall have duly performed and complied in all material
respects with all covenants and agreements contained in this Agreement that are
required to be performed or complied with by it at or before the Closing;
 
(c) no court or other governmental or regulatory authorities,
agencies,  commissions or other entities, whether federal, state, local or
foreign, shall have enacted, issued, promulgated, enforced or entered any law
(whether temporary, preliminary or permanent) that is in effect and restrains,
enjoins or otherwise prohibits consummation of the transactions contemplated by
this Agreement, and there shall not be pending by or before any such entity any
suit, action or proceeding in respect thereof;
 
(d) the Trustee shall have received from such Purchaser such documents
reasonably requested by the Trustee with respect to the issuance of the Notes
contemplated hereby;
 
16
 
 
(e) the lenders party to the Amendment Agreement shall have executed, or shall
execute simultaneous with the Closing, the Amendment Agreement; and
 
(f) such Purchaser shall have delivered to the Company an executed counterpart
to the Registration Rights Agreement.
 
 
ARTICLE VI
 
CERTAIN COVENANTS
 
Section 6.1 Certain Actions.  Each of the Company and each Purchaser shall
reasonably cooperate with each other and use (and shall cause their respective
affiliates to use) reasonable efforts to take or cause to be taken all actions,
and do or cause to be done all things, necessary, proper or advisable on its
part under this Agreement and applicable law and stock exchange listing
standards to consummate the transactions contemplated by this Agreement as soon
as practicable.  Without limiting the generality of the foregoing, on or before
the Closing the Company shall deliver to each Purchaser the Registration Rights
Agreement duly executed by the Company and each Purchaser shall deliver to the
Company the Registration Rights Agreement duly executed by such Purchaser.
 
Section 6.2 Legends. To the extent reasonably necessary under applicable law,
any share certificate representing Conversion Shares which are issued upon
conversion of the Notes shall have endorsed, to the extent appropriate, upon its
face the following words:


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY JURISDICTION.  SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, ASSIGNED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO (I) A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES THAT IS
EFFECTIVE UNDER SUCH ACT OR APPLICABLE STATE SECURITIES LAW, OR (II) ANY
EXEMPTION FROM REGISTRATION UNDER SUCH ACT, OR APPLICABLE STATE SECURITIES LAW,
RELATING TO THE DISPOSITION OF SECURITIES, INCLUDING RULE 144.



 
Section 6.3 Legend Removal. Upon the request of any Purchaser or any transferee
or proposed transferee thereof, the Company shall remove the legend contemplated
by Section 6.2 of this Agreement and the Company shall issue a stock certificate
without such legend to such Purchaser or transferee (and shall revoke any
related stop transfer or similar instructions to its registrar and transfer
agent), or shall cause such shares upon initial issuance not to be so legended
(and shall not issue any such stop transfer or similar legends to its registrar
and transfer agent) if the Conversion Shares are covered by an effective
registration statement under the Securities Act or if such person provides
reasonable evidence and an opinion of counsel to the effect that a sale,
transfer or assignment of such Conversion Shares may be made without
registration under the Securities Act or that such Conversion Shares are
eligible for resale pursuant to Rule 144 under the Securities Act.
 
17
 
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1 Entire Agreement.  This Agreement and any documents and agreements
executed in connection with the purchase and sale of the Notes embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.
 
Section 7.2 Construction.  References in the singular shall include the plural,
and vice versa, unless the context otherwise requires.  References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires.  Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof.  Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
 
Section 7.3 Governing Law.  This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.
 
Section 7.4 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.
 
Section 7.5 Specific Performance. Each party acknowledges and agrees that, in
addition to other remedies, the parties shall be entitled to enforce the terms
of this Agreement by decree of specific performance without the necessity of
proving the inadequacy of monetary damages as a remedy and to obtain injunctive
relief against any breach or threatened breach of this Agreement.
 
18
 
 
Section 7.6 Certain Definitional Provisions.  Unless the express context
otherwise requires: the words “hereof”, “herein”, and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; any references
herein to a specific Section, Schedule or Annex shall refer, respectively, to
Sections, Schedules or Annexes of this Agreement; wherever the word “include”,
“includes”, or “including” is used in this Agreement, it shall be deemed to be
followed by the words “without limitation”; and references herein to any gender
includes each other gender.
 
[Signature Page Follows]

 
19
 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 


 
CADIZ INC.
 
By: /s/ Timothy J. Shaheen
Name:  Timothy J. Shaheen
Title: Chief Financial Officer and Secretary
 
The Purchasers
 
Nokomis Capital Master Fund, L.P.
 
By:  /s/ Brett Hendrickson 
Name: Brett Hendrickson
Title: Portfolio Manager
 
CHYF, Ltd.
 
By: Cohanzick Management, LLC
 
By:/s/ Bruce A. Falbaum 
Name: Bruce A. Falbaum
Title: Principal
 
Gencorp Master Retirement Trust
 
By: Cohanzick Management, LLC
 
By: /s/ Bruce A. Falbaum 
Name: Bruce A. Falbaum
Title: Principal
 
Ulysses Partners, L.P.
 
By: Cohanzick Management, LLC
 
By: /s/ Bruce A. Falbaum 
Name: Bruce A. Falbaum
Title: Principal
 
[Signature page to Private Placement Purchase Agreement]
 
 
 
Ulysses Fund, Ltd.
 
By: Cohanzick Management, LLC
 
By: /s/ Bruce A. Falbaum 
Name: Bruce A. Falbaum
Title: Principal
 
Equitec Proprietary Markets, LLC
 
By: /s/ Fred Goldman 
Name: Fred Goldman
Title: CFO
 
Elkhorn Partners Limited Partnership
 
By: /s/ Alan S. Parsow 
Name: Alan S. Parsow
Title: General Partner
 
Odey European Inc.
 
By: Odey Asset Management LLP, its investment manager
 
By: /s/ Crispin Odey 
Name:  Crispin Odey
Title: C.I.O.
 
Odey Swan Fund
 
By: Odey Asset Management LLP, its investment manager
 
By: /s/ Crispin Odey 
Name:  Crispin Odey
Title: C.I.O.
 
OEI MAC Inc.
 
By: Odey Asset Management LLP, its investment manager
 
By: /s/ Crispin Odey 
Name:  Crispin Odey
Title: C.I.O.
 
[Signature page to Private Placement Purchase Agreement]
 
 
 
 
B. Riley & Co., LLC
 
By: /s/ Bryant Riley 
Name: Bryant Riley
Title: Chairman
 
NJC Defined Benefit Plan FBO Norman J. Caris
 
By: /s/ Norman J. Caris 
Name: Norman J. Caris


 
Michael Crawford
 
/s/ Michael Crawford 
Name: Michael Crawford
 





[Signature page to Private Placement Purchase Agreement]
 
 
 
 



 
EXHIBIT A
 
 
Purchasing Beneficial Owners
 
Purchaser
Original Principal Amount
Nokomis Capital Master Fund, L.P.
$3,605,000.00
CHYF, Ltd.
$301,000.00
Gencorp Master Retirement Trust
$1,161,000.00
Ulysses Partners, L.P.
$399,000.00
Ulysses Fund, Ltd.
$142,000.00
Equitec Proprietary Markets, LLC
$801,000.00
Elkhorn Partners Limited Partnership
$401,000.00
OEI Mac Inc.
$65,000.00
Odey European Inc.
$105,000.00
Odey Swan Fund
$70,000.00
B. Riley & Co., LLC
$410,000.00
NJC Defined Benefit Plan FBO Norman J. Caris
$501,000.00
Michael Crawford
$51,000.00
TOTAL
$8,012,000.00

 
Exh. A-1
 
 
 
 
 
SCHEDULE 4.1
 
Nokomis Capital Master Fund, L.P.
 
Odey European Inc.
 
Odey Swan Fund
 
OEI MAC Inc.
 
 
 
Sch. 4.1